IN THE UNITED S'I`ATES DIS'I`RIC_T COURT
FOR THE DISTRICT OF MARYLAN])

JOHN D. BRYAN, er at *
sk
»i<

v. * Civil No. CCB-17-297'5

>g<
’l=

FAY SERVICING, LLC
>k

MEMORANDUM

Pending before the court is defendant Fay Servicing, LLC’s (“Fay Servicing”) motion for

summary judgment. (ECF No. 25). This case arises from the foreclosure sale of John D. Bryan
and Benita T. Bryan’s (collectively, “the Bryans”) `home. Following the foreclosure, the Bryans
sued Fay Servicing, their mortgage servicer, alleging fraud and detrimental reliance, along with
violations of the Mar`yland Consumer Protection Act (“MCPA”) and the Real Estate Settlement
Procedures Act (“RESPA”). For the reasons outlined below, the court will grant Fay Servicing,
LLC’s motion The issues have been briefed and no oral argument is necessary. See lsocal Rule
105.6 (D, Md. 2018).
BACKGROUND

On June lS, 2005, the Bryans took out a mortgage loan on their property, located at 9419
Joleon Road, Randallstown, Maryland (the “Property”). (Compl. ‘[16).l Fay Servicing is the
mortgage servicer for the Bryans’ loan. (Id. 11 7). ln May éOlS, the Bryans executed a mortgage
modification that became effective on June l, 2015. (Def.’s Mot. Summ. J. Ex. 6 [“Modification
Agreement”] at 2, lO, ECF No. 25-9). Fay Servicing asserts, and the Bryans do not dispute, that

the Bryans were three years behind on their mortgage payments at the time of the 2015 mortgage

 

1 Facts cited to in the complaint are not contested

 

 

modification, and as of the time of this suit, the Bryans were still behind on mortgage payments
(Id. at 1; Mem. P. & A. Supp. Def.’s Mot. Summ. J. [“Def.’s Mot.”] at 23; Mem. P. & A. Supp.
Pls.’ Resp. Opp’n [“Pls.’ Resp.”] at 7). On April 5, 2016, a foreclosure action was brought
against the Property in the Circuit Court for Baltimore County, Maryland. (Compl. ‘|I 8). On
February 25, 2017, as part of an effort to stop the foreclosure, the Bryans submitted a loss
mitigation application (]d. 11 10). The pending claims arise out of a series of telephone
communications between the Bryans and various Fay Servicing employees regarding the Bryans’
application

During a March 10, 2017, telephone call,. a Fay Servicing employee identified as Don
informed Ms. Bryan that the Bryans’ loss mitigation application was incompletel (Def.’s Mot.
Summ. J. Ex. 2 [“March 10 call”] at 4:06-4:20, ECF No. 25-5).2 He told Ms. Bryan that the
application was missing a signed and dated profit and loss statement, schedules from the Bryans’
tax returns, a letter explaining that Ms. Bryan’s business income was not reported via a 1099
Form, Mr. -Bryan’s 2015 W-2 forms, and Ms. Bryan’s most recent Social Security Disability
benefit letter. (March 10 Call at 10:45-17:36). Don explained how to create a profit and loss
statement, (id. at 18:30-19:50), told Ms. Bryan that the statement needed to span January l,
2016, through February 28, 2017, (id ), and again reminded Ms. Bryan that the statement needed
to be signed and dated, (r'al at 20:20-20;24). Don noted that he had “no control” over the ultimate
delay of the foreclosure sale, and that, generally, a completed application was required 8 days
prior to the scheduled foreclosure sale in order to stop the sale. (Ia'. at 20:40-21:17)_ n
n During a subsequent March 14, 2017, call, Ms. Bryan spoke with Mr. Morrison
(“Morrison”), another F ay Servicing employee Morrison reminded Ms. Bryan that the ultimate

outcome was “not up to me,” and that the underwriting department needed to mark the file

 

2 Citations to the March 10 and March 141 2017 calls include timestamps for specific propositions

2

 

complete in order to delay the foreclosure sale. (Def.’s Mot. Summ. J. Ex. 3 [“March 14 call”] at
3150-3:55, 8:30-8:38, ECF No. 25-6).
- During an April 11, 2017, call, Morrison told Ms. Bryan that the profit and loss statement

she had submitted covering January through December 2016 was not signed and dated. (Dep.

Bryan 142:4-12). He informed Ms. Bryan that “[t]hat’s all I need . . . [t]his will get the file '

marked complete, and it will get the sale date postponed until they reach a decision.” (Id. 142:13-
14311). Morrison stated he would “try to push for the file to get marked complete.” (Id. 144:5-6).
He later stated “we only need one more thing and I can . . . mark it complete.” (Id. 145:18-21).
Ms. Bryan asked to be notified when the foreclosure sale was postponed (Id. 148:21-149:3). She
never received any notification stating that the sale was postponedl (]al 149:4-7). Shortly after
the April ll, 2017 call, Ms. Bryan submitted a signed and dated -profrt and loss statement for
January 2016 to December 2016. U)ef.’s Mot. Summ. ]. Ex. 5, ECF No. 25-8).

During an April 17, 2017, call, Morrison stated that he was “trying to get this moved,
pushed through marked complete.” GBryan Dep. 150:11-12)_ He stated that he had escalated the
file “marked as complete” but that there was no way for him to tell where the underwriting
department was in the processl (Id. 150:15~16). He repeated that he had asked the underwriting
department to “mark the file complete so I can get this stopped.” (Id. 151:7-8). He told Ms.
Bryan that the underwriting department had noted the package was missing the “profit and loss
and 2016 personal/business tax returns.” (Id. 151111-13). When Ms. Bryan informed him that she
had not filed her 2016 tax returns yet he stated “I don’t know what they’re going to say about
ithat. I’m hoping that we can get by with it.” (Id. 152:5-6). He stated “I’m telling that you haven’t
filed 2016 tax returns yet and I’m asking to still mark it complete, but that’s the roll of the-dice."

(Id. 153111-14). He did, however, repeatedly indicate that Ms. Bryan should not be concerned,

stating: “I’m going to get this postponed”; “don’t worry about it”; “we’re going to get what we
need”; “I’rn pushing, I’m pushing for you.” (Ict 156:7-157:12).

Ms. Bryan indicated during her deposition that she knew the underwriting department
had to mark the application complete before the foreclosure would be postponed (Id. 162:17-
20). On April 24, 2017, Ms. Bryan called Fay Servicing to check on the status of her application,
but they were unable to provide an update. (Id. 1651 13-19). On April 25, 2017, the Property was
sold by foreclosure auction (Id. ‘[[ 9).

After learning about the foreclosure sale, the Bryans sued Fay Servicing alleging:
violations of the Maryland Consumer Protection Act (Count I); detrimental reliance (Count II);
violations of the Real Estate Settlement Procedures Act (Count 111); and fraud (Count IV).
(Compl. ‘[[‘[[ 25-55, ECF No. 2). The Bryans also sought a declaratory judgment in their favor
(Count V) and injunctive relief (Count VI). (Id. 1[‘|] 56-68)_ The Bryans have alleged solely
noneconomic damages (Compl. 11 24). The parties subsequently agreed to limit the scope of the
pending claims to whether: (1) during an April 11, 2017, conversation, F ay Servicing represented

_that it would stop the foreclosure if the Bryans submitted a complete profit and loss statement;3

 

3 Email correspondence between the parties indicates that they agreed to limit this claim to whether “Fay
Servicing represented that it would stop the April 2017 foreclosure if provided with a complete loss
mitigation (regardless of the 37-day period since Divine Morrison simply stated categorially that the sale
would be cancelled upon receiving a complete loss mitigation application).” (Limitations of Claims at 2
(emphasis added)). But in their Response, the Bryans argue Fay Servicing promised it would cancel the
foreclosure sale “if the Bryans submitted a signed profit and loss statement.” (Pls.’ Resp. at 1J ECF No.
28-1). The Bryans’ shift in focus from a complete to a signed profit and loss statement evinces the
weakness of their claim. The Bryans have not disputed that they never submitted the profit and loss data
that Fay Servicing requested for January and February 2017. (See March 10 call at 18:30-19:50).
Accordingly, they have retreated to a claim that Fay Servicing promised to stall the foreclosure based on a
substantively incomplete, signed profit and loss statementl They do so in reliance on a snippet of
conversation from the April ll, 2017, call while ignoring the many instances, both before and after the
call, in which Ms. Bryan was informed that her application was missing components, and that only the
underwriting department had the authority to delay the foreclosure (Ia'. at 10:45-17:36, 18:30-19;50,
20:20-20:24 20:40-21:17; March 14 call at 3250-3:55, 8:30-8;38; Dep. Bryan at 142:4-12, 144:5-6,
150115-16, 151:7-13, 152:5-6, 153:11-14). Because the court finds that no genuine dispute as to any
material fact exists and Fay Servicing is entitled to judgment as a matter of law under either theory

4

 

and (2) Fay Servicing is liable under RESPA for proceeding with the foreclosure sale after the
Bryans allegedly provided a complete loss mitigation application prior to the foreclosure sale.
(Def.’s Mot. Summ. J. Ex. 1 [“Limitation of Claims”], ECF No. 25-4). Accordingly, the court

will limit its consideration of the Bryans’ claims to these two allegations

STANDARD OF REV[EW
Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted .
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is

313

genuine if ‘a reasonable jury could return a verdict for the nonmoving party_ Libertarian Party
of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. '2013) (quoting Dulaney v. Packagr'ng Corp. ofAm.,
673'F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.”’ Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986)). Accordingly, “the mere existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477
U.s. at 247-iris '
The court must view the evidence in the light most favorable to the nonmoving party,
`To!an v. Cotton, 134 S. Ct. 1861, 1866 (2014) (per curiam), and draw all reasonable inferences in
that party’S favor, Scoti v. Harris, 550 U.S. 372, 378 (2007) (citations omitted); see also Jacobs
.v. N.C. Admin. Ojj‘ice of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015). At the same time, the
court must “prevent factually unsupported claims and defenses from proceeding to trial.”

Bouchat_v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewl`tt

v. Prarr, 999 F.zd 774, 778-79 (4th cir_ 1993)).

 

(premised on a complete or signed profit and loss statement, respectively) this distinction makes little
difference

 

Here no genuine dispute as to any material fact exists_the parties have submitted the hill
recordings of the March 10 and March 14, 2017 calls (ECF No. 25-5; ECF No. 25-6). The
pertinent portions of the April 11, rtpril 17, and April 24, 2017 phone calls are included in the
transcript of Ms. Bryan’s depositionl (Bryan Dep., ECF No. 25-7 at 139-47, 149-60, 162-65).

Accordingly, the court is presented with pure questions of law.

ANALYSIS
MCPA claim - CountI

Under the MCPA7 “a person may not engage in any unfair, abusive, or deceptive trade
practice” in the “extension of consumer credit” or the “collection of consumer debts.” Md. Code.
Ann., Com. Law §§ 13-303(4)-(5). Section 13-408 provides for a private right of action, id. § 13-
408, and the Bryans initially pled claims under sections 13-301(1) and 13-301(14).
(Compl. 1111 25-34). The Bryans subsequently winnowed down their pleadings to a claim under
§ 13-301(1), abandoning their § 13-301(14) claim. (Limitation of Claims at 2). There are no
genuine disputes as to material facts, and Fay Servicing is entitled to judgment as a matter of law
under §13-301(1). Accordingly, the court will grant Fay Servicing’s Motion for Summary
Judgment as to Count I.

'l`he Bryans allege that Fay Servicing violated § 13-301(1) by promising to stop the
foreclosure sale of the Bryans’ home if they submitted a signed profit and loss statement
(Limitation of Claims at 1-2; Pls.’ Resp. at 1; Compl. 11119-18). To state a claim under § 13-,
301(1), the Bryans must “allege (1) an unfair or deceptive practice or representation that is (2)
relied upon, and (3) causes them actual injury.” Stewart v. Bierman, 859 F.Supp.Zd 754, 768 (D.
Md. 2012) (citing Lloyd v. General Motors Corp., 397 Md. 108, 143 (Md. 2007) (“[T]he

consumer must have suffered an identifiable loss, measured by the amount the consumer spent or

lost as a result of his or her reliance on the sellers’ misrepresentation.”)) aj’d sub nom Lembach
v. Bierman, 528 F.App’x 297 (4th Cir. 2013). As defined by the MCPA1 an unfair or deceptive
trade practice is a “[f]alse . . . or misleading oral or written statement . . . or other representation
of any kind which has the capacity, tendency, or effect of deceiving or misleading consumers.”
§ 13-301(1).

The Bryans argue that, during an April ll, 2017, phone call, Morrison promised Ms.
Bryan that the scheduled foreclosure sale of the Bryans’ home would be cancelled if the Bryans
submitted a signed profit and loss statement Specifically, Morrison stated: “I’m talking about
the profit and loss that you sent with the logo . . . . 1 need that signed and dated. . . . Yes. That’s
all l need. . . . This will get the ._ . . Sale date postponed _ . .” (Bryan Dep. at 142:4-143:1).
Morrison, however, almost immediately qualified his statement clarifying: “l will forward it
immediately, and yeah, I would say maybe in a week or so, I’ll know better. What I’m going to
do is once I get that, I’m going to try to push for the file to get marked complete.” (Id. at 143:1-
6). The Bryans may not selectively cull the April 11, 2017, telephone call, relying only on
portions of the call that support their claim while ignoring contemporaneous statements of
hesitance and qualification See Spauldz'ng v. Wells Fargo Bank, N.A., 714 F.3d 769, 780 (4th
Cir. 2013) (“But this selective parsing of the letter is to no avail . . . ”). Morrison stated that he
would “push” to have the file marked complete, thereby forestalling the foreclosure sale. This is
not a clear commitment to cancel the sale of the Bryans’ home.

What is more, on March 10, 2017, a different Fay Servicing employee clearly told Ms.
Bryan what a profit and loss Statement was, how to create it, and that the statement needed to
include information from January and February 2017. (March 10 call at 18:30-19:50, 20:20- ‘

20:24). Further, during both the March 10 call and a March 14, 2017 call, Ms. Bryan was advised

 

that the employee she spoke with over the phone had “no control” over the delay or cancellation
of the foreclosure sale, because only the underwriting department could formally:mark the file
complete and stop the sale_ (Id. at 20:40-21:17; March 14 call at 3:50-3:55, 8:30-8:38). With this
context in mind, it is hard to credit the Bryans’ assertion that Morrison’s equivocal statements on
April 11, 2017, constituted a clear promise or that they had the “capacity, tendency, or effect of

deceiving or misleading.” § 13-301(1).

Detrimental reliance and fraud claims - Counts II and IV

The Bryans plead claims of detrimental reliance and fraud. (Compl. 1111 35-42, 49-55). To
succeed on the merits of either claim, the Bryans must demonstrate that they reasonably relied, to
their detriment on a promise or misrepresentation made by Fay Servicing. See Pavel
Emerprl`ses, Inc. v. A.S. Johnson CO., Inc., 342 Md. 143, 166 (l\/[d. 1996) (To establish
detrimental reliance a plaintiff must demonstrate.' “(1) a clear and definite promise; (2) where the
promisor has a reasonable expectation that the offer will induce action or forbearance on the part
of the promise; (3) which does induce actual and reasonable action or forbearance by the
promise; and (4) causes a detriment which can only be avoided by the enforcement of the
promise.”) (citing Restatement (Second) of Contracts § 90(1) (1979)); see also Phr‘lip Morris Inc.
v. Arrgelelti, 358 Md. 689, 751-52 (Md. 2000) (To prevail on a fraud claim, a plaintiff must
establish: “(l) that the defendant made a false representation to the plaintiff, (2) that its falsity
was either known to the defendant or that the representation was made with reckless indifference
as to its truth, (3) that the misrepresentation was made for the purpose of defrauding the plaintiff,
(4) that the plaintiff relied on the misrepresentation and had the right to rely on it, and (5) that the
plaintiff suffered compensable injury resulting from the misrepresentation.”) (quoting Nar`ls v. S

& R, IHC., 334 Md. 398, 415 (Md_ 1994))_ In assessing whether reliance was reasonable, the court

 

“view[s] the act in its setting, which will include the implications and promptings of usage and
fair dealing.” Sass v. Andrew, 152 Md.App. 406, 441 (2003) (quoting Giant Food v. Ice Kz`ng, 74
Md.App. 183, 192 (1988)).

No reasonable jury could find that Fay Servicing made a “clear and definite promise’l’ or
misrepresentation during the April 11, 2017, call, or that the Bryans reasonably relied on
Morrison’s statement The Bryans allege that Morrison told them that all they needed to do was
sign the profit and loss statement they had submitted in order to stall the foreclosure of their
home. But the record is replete with evidence to the contrary.

As detailed above, the.Bryans focus entirely on Morrison’s initial statement “[t]hat’s all I
need. . . . This will get the . . . sale date postponed . . .” (Bryan Dep. at 142:4-143:1). The Bryans
ignore Morrison’s subsequent clarification “I will forward it immediately, and yeah, 1 would say
maybe in a week or so, 1’ll know better. What I’m going to do is once I get that I’m going to try
to push for the file to get marked complete.” (Id. at 143:1-6). In this Second statement Morrison
acknowledged that he is forwarding the profit and loss statement to another department and
stated that he will “try to push” for the file to be marked complete_.indicating that the decision
is not in his hands (Id. ). And Ms. Bryan had already been advised that the underwriting
department rather than the Fay Servicing employees with whom she communicated, had
ultimate control over the foreclosure sale. (March 10 call at 10:45 to 17:36, 20:40-21:17; Bryan
Dep. at 162:17-20). Accordingly, it was not reasonable for Ms. Bryan to rely on Morrison’s
Statement.

Further, the Bryans allege that in reliance on Morrison’s statement they did not take any
other defensive action to forestall the foreclosure sale of their home. (Compl. 1111 31, 37, 52). But

the Bryans have not alleged that Morrison or any other Fay Servicing employee directed them to

 

refrain from taking defensive action See Green v. Wells Fargo Bank, N.A., 927 F.Supp_2d 244,
255-56 (D. Md. 2013);Da1`my v. Wells Fargo Bank, N.A., No. TDC-16-2755, 2017 WL 750478,
at *6 (D. Md. 2017). The Bryans’ decision not to take contemporaneous defensive action to
prevent the foreclosure sale of their home was not reasonable reliance because of the absence of
any explicit instructions to refrain from taking defensive action, the qualified nature of
Morrison’s statements, and Ms. Bryan’s previous conversations with Fay Servicing employees.4

Finally, the Bryans have not contested Fay Servicing’s assertion that they never
submitted profit and loss data from January and February 2017. Because Ms. Bryan was told as
early as March 10, 2017, that a complete loss mitigation application needed to include profit and
loss data from January 1, 2016, through February 28, 2017, it was unreasonable for the Bryans to
assume the foreclosure sale would be stalled when they had not submitted data from either
January or February 2017. (See March 10 call at 18:30-19:50; Def.’s Mot Ex. 5 [“Signed Profit
& Loss Statement”] at 2, ECF No. 25-8).

Accordingly, the court will grant Fay Servicing’s Motion for Summary Judgment as to

Count 11 and Count_IV.

RESPA claim - Count 111
The Bryans allege that Fay Servicing violated subsection 1024.41 of Regulation X of
RESPA, which limits a mortgage servicer’s ability to conduct a foreclosure sale if a borrower

submits a complete loss mitigation application “more than 37 days before a foreclosure sale.”

 

4 This is especially true when the court considers that in an April 17, 2017, call, eight days before the
scheduled foreclosure sale of the Bryans’ home, Ms. Bryan was informed that the chance of successfully
delaying the foreclosure proceedings was akin to the “roll of the dice.” (Bryan Dep. 153:11-14). Yet, the
Bryans still did not take any defensive action

10

 

§ 1024.4l(g).5 Specifically, if a timely loss mitigation application is received in accordance with
this provision, a foreclosure sale can be conducted only if the servicer sends notice pursuant to
§ 1024.41(c)(1)(ii), the borrower rejects the loss mitigation options offered by the servicer, or the
borrower does not perform under an agreement on a loss mitigation option § 1024.41(g)(1)-(3).
'The Bryans allege that they submitted a complete loss mitigation application on March 10, 2017,
more than 37 days before their house was ultimately sold, and therefore Fay Servicing is liable
for violating § 1024.41(g).

The Bryans’ loss mitigation application, however, was untimely.'The Bryans submitted
what they allege was a complete loss mitigation application on March 10, 2017 . At that time, the
foreclosure of the Bryans’ horne was scheduled for March 15, 2017. (Def.’s Mot. at 17; March
10 call at 4:55-5;19). 1t was subsequently postponed until April 26, 2017. RESPA
§ 1024.41(b)(3) specifies that:

To the extent a determination of whether protections under this section apply to a

borrower is made on the basis of the number of days between when a complete

loss mitigation application is received and when a foreclosure sale occurs, such

determination shall be made as of the date a complete loss mitigation application
is received

§1024.41(b)(3) (2013) (emphasis added). Accordingly, to determine whether the protections of
§ 1024_41(g) inure, the court considers whether the Bryans’ loss mitigation application was
received 37 days before the date of foreclosure that was scheduled as of the date the Bryans’
application was received. On March 10, 2017, when the application was received, the foreclosure
‘was scheduled for March 15, 2017. The Bryans’ loss mitigation application was therefore
untimely, and Fay Servicing cannot be held liable under § 1024.41(g).

This interpretation of the plain text of § 1024.41(b)(3) has been affirmed by the Eleventh

 

5 Regulation X was amended in 2017. Because the events at issue occurred in the first half of 2017, the
court analyzes the version that was effective from January 10, 2014, through 0ct0ber 19, 2017.

11

 

Circuit the only Circuit to directly address the issue, and accords with the Consumer Protection
Bureau’s (the “Bureau”) interpretation of RESPA. See Lage v. chen Loan Servicing LLC, 839
F.3d 1003, 1009-11 (11th Cir. 2016); Amendments to the 2013 Mortgage Rules, 78 ‘Fed. Reg.
60382, 60396-97 (Oct. 1, 2013). As the Bureau noted, “structuring the rule such that a
borrower’s rights may be added or removed because a foreclosure sale was moved or
rescheduled would not provide the certainty or simplicity created by the proposed rule.” 78 Fed.
Reg. at 60397. The Bureau expressed “concern[] that if moving a foreclosure sale to a later date
could trigger new protections such a policy may provide a disincentive for a servicer to
reschedule a foreclosure sale for a later date.” Id. The Bureau therefore concurs that iri
determining whether the protections of § 1024.41 attach, the court should consider the
foreclosure date as of the date the loss mitigation application was received. The court sees rio
reason to depart from the plain text of § 1024.41(b)(3), or the Bureau’s considered interpretation

Further,__even if the Bryans had submitted a timely loss mitigation application it was not
complete An application is complete under Regulation X when the “servicer has received all the
information that the servicer requires from a borrower in evaluation applications for the loss
mitigation options available to the borrower.” 12 C.F.R_.§1024.41(b)(l) (2013). During Ms.
Bryan’s March 10, 2017, call with Fay Servicing, she was explicitly and repeatedly advised that
her loss mitigation application would be complete only if it included data from January 1J 2016
through February 28, 2017, and was dated and signed. (March 10 call at 10:45-17:36, 18:30~
19:50, 20:20-20:24). Because the Bryans never submitted profit and loss data from either

January or February 2017, their loss mitigation application was not complete

12

 

Finally, a mortgage servicer is only required to comply with the proscriptions of
§1024.41 for a borrower’s first loss mitigation application §1024.41(i) (2013)_6 Section
1024.41 does not apply to duplicative applications Id. The Bryans argue that a new version of
§ 1024.41(i), which became effective on October 19, 2017, should govern this case."' Because
this new version did not go into effect until after the foreclosure sale of the Bryans’ home, this
court will not apply the new provision to Fay Servicing. See Landgi'af v. USI Film Prods., 511
U.S. 244, 265 (1994) (The “principle that the legal effect of conduct should ordinarily be
assessed under the law that existed when the conduct took place has timeless and universal
human appeal.”) (quoting Kaiser Alumimim & Chemical Corp. v. Bonjomo, 494 U.S. 827, 855
(1990)).

Under the plain language of the old provision, servicers are not prohibited from
conducting foreclosure sales when faced with duplicative loss mitigation applications This is not
unreasonable, because otherwise borrowers might continually stave off foreclosure by repeatedly
submitting new loss mitigation applications The Bryans argue, however, that § 1024.41(i)’s
prohibition on duplicative requests should not apply here because the Bryans transferred their
mortgage loan to Fay Servicing from another servicer, and this is the first loss mitigation
application they have submitted to Fay Servicing. (Pls.’ Resp. at 7 (citing Derii v. Investmem
Corp. ofAmerica., 2015 WL 9694807, at *5 (E.D. Mich. 2015), and Garmou v. Kondaur Capiial

Corp., 2016 WL 3549356, at *3 (E.D. Mich. 2016)); see Comment 41(i)(1) to the 2013

 

6 The text of § 1024.41(i) in effect at the time of the contested foreclosure reads: “Duplicative requests A
servicer is only required to comply with the requirements of this section for a single complete loss
mitigation application for a borrower’s mortgage loan application.” 12 C.F.R. § 1024.41(i) (2016).

7 The most recent version of § 1024.41(i) reads: “Duplicative requests A servicer must comply with the
requirements of this section for a borrower’s loss mitigation application, unless the servicer has
previously complied with the requirements of this section for a complete loss mitigation application
submitted by the borrower and the borrower has been delinquent at all times since submitting the prior
complete application.” § 1024.41(i).

13

 

Mortgage Servicing Rules under RESPA (“2013 RESPA Servicing Final Rule”), 78 FR 10695,
10837 (“a transferee servicer is required to comply with the requirements of § 1024.41 regardless
of whether a borrower received an evaluation of complete loss mitigation application from a
transferor servicer.”); see also 2016 Amendments to the 2013 Mortgage Rules, 81 FR 72160, at
72269-70). But this interpretation is contested See Mangum v. Firsr Reliance Bank, No. 4:16-
CV-02214-RBH, 2017 WL 1062534, at *3 (D.S.C. 2017). Because the Bryans’ application was
both untimely and incomplete, as discussed above, the court need not decide this issue Because
Fay Servicing has not violated § 1024.4l(g), the court will grant Fay Servicing’s motion for

summary judgment as to Count 111.

Reciuest for iniunctive relief and a declaratory iudgment - Counts V and VI

As detailed above, there are no genuine disputes as to material facts, and Fay Servicing is
entitled to judgment as a matter of law as to Counts 1, II, III, and IV. Because the Bryans have
not prevailed on these counts a declaratory judgment or injunctive relief in the Bryans’ favor is
not warranted Accordingly, the court will grant Fay Servicing’s motion for summary judgment

as to Counts V and VI.

CONCLUSION
For the reasons stated above, F ay Servicing’s motion will be granted A separate order

follows

2 f ar g 2 2 ydg
Date Catherine C. Blake

United States District Judge

 

14

